                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PEl'.'NSYLVA:'l"IA

CARR!;\IGTON K. JOSEPH,
                                                            CIVIL ACTIO~
                      Petitioner,
         v.
                                                            NO. 18-2202
SCI-ROCKVIEW SUPERINTENDE~T
MARK GARMAN, et al.,
                                             ff=
                                             f'·1
                                                   fll.ED
                      Respondents.          OCT 18 2018
                                       s/{ATE BARKr;N!, Cleik
                                         - - - D e p . Clerk
                                           ORDER

       AND NOW, this 18th day of October, 2018, upon consideration of Petitioner's Motion in

Request of Stay and Abeyance (Doc. ~o. 13) and Respondent's Response thereto (Doc. ~o. 19),

for the reasons stated in a ;\.1emorandum Opinion filed this date, it is hereby ORDERED that the

Motion is DE~IED.

       It is FCRTHER ORDERED that Petitioner's Motions in Request of Discovery (Doc.

;\Jos. 11 and 15) are DENIED.



                                             BY THE COURT:
